THREADGILL, Judge.
The appellant challenges a final judgment awarding costs of $4,246.08, to the appellees following jury trial. The appellant contends the trial court erred in denying its request for a hearing on taxable costs. We agree and reverse.
After receiving a favorable jury verdict in a hotly contested action for uninsured motorist benefits, the appellees filed a motion to tax costs and an affidavit of costs items, including expert witness fees, totaling $3,628.79. The appellant filed an objection and motion for hearing. The trial court denied the motion for a hearing, and entered a final cost judgment of $4,246.08. .This award represents the costs requested by the appellees, and an additional $617.29 in clerical and jury costs imposed by the trial court.
A hearing to determine the reasonableness and necessity of certain costs and witness fees is not always necessary, and in some cases it would not be an abuse of discretion for the trial judge to assess those costs and fees without a formal hearing. However, here, the appellant specifically objected to the taxation of costs without a hearing and requested substantiation of the cost items. Because of the complexity of this trial, we conclude that the appellant’s objections were reasonable and a hearing should have been held before the cost judgment was entered. See Staff v. Trafalgar Developers of Florida, Inc., 518 So.2d 981 (Fla. 2d DCA 1988).
We therefore remand this case to the trial court with directions to hold a hearing on taxable costs.
Reversed and remanded.
RYDER, A.C.J., and CAMPBELL, J., concur.